Citation Nr: 0728140	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  05-35 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a respiratory 
disability (claimed as chronic obstructive pulmonary disorder 
(COPD)).


REPRESENTATION

Appellant represented by:	William M. McKee, Attorney at 
Law


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel




INTRODUCTION

The veteran had active service from June 1960 until June 
1964, with several subsequent periods of active and inactive 
duty service with the United States Air Force Reserves, to 
include active duty for training from September 5, 1986, to 
September 19, 1986.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's request 
to reopen a claim of entitlement to service connection for 
COPD. 

This matter was previously before the Board in July 2005.  At 
that time, the veteran's request to reopen the claim was 
granted.  The Board then remanded the underlying service 
connection claim in order to accomplish additional 
development.  

The veteran had previously been represented by Gerald L. 
Gulley, Jr., Attorney at Law.  However, in an April 2007 
communication, Attorney William M. McKee indicated that he 
had been retained to represent the veteran.  

In November 2005, the veteran's earlier attorney submitted a 
motion to the Board for reconsideration and/or revision of a 
July 2005 decision on the basis of clear and unmistakable 
error (CUE).  However, it is observed that under 38 C.F.R. 
§ 20.1400, motions to revise Board decisions must refer to 
final Board determinations.  Here, the contested July 2005 
Board action simply remanded the veteran's service connection 
claim for further development.  As no final adverse 
determination has yet been rendered, the November 2005 motion 
is not valid.  Once a decision is final, the appellant is 
free to raise a motion for reconsideration as set forth under 
38 C.F.R. § 20.1400 and other applicable law.  




REMAND

In the present case, the veteran contends that he incurred a 
respiratory disability during a period of ACDUTRA from 
September 6, 1986, until September 19, 1986.  In furtherance 
of his claim, he has submitted a letter written by Charles W. 
Bruton, Jr., M.D.  In that correspondence, Dr. Bruton noted 
that the veteran became "abruptly ill" in 1986 while 
working as an Air Force Reserve technician.  However, Dr. 
Bruton did not expressly discuss whether the abrupt illness 
in September 1986 represented the initial incurrence of the 
disability or a manifestation of a condition that had 
preexisted the period of ACDUTRA in question.  Moreover, the 
findings of a VA examiner in January 2006 are ambiguous on 
this point, as will be explained below.

The VA examiner in January 2006 observed that pulmonary 
function testing in 1982 was normal.  He further observed 
that the pulmonary function studies performed in 1986 
reflected a marked obstruction.  Therefore, he unequivocally 
found that the 1986 spirometry results reflected a worsening 
from the 1982 findings.  However, the pivotal inquiry is 
whether such worsening occurred prior to or during the 
veteran's active service in 1986.  In this regard, the 
examiner expressed an opinion that it was "at least as 
likely as not" that such lung disease began prior to 1986.  
Therefore, the examiner appears to be stating that there was 
reasonable doubt as to whether the respiratory disability 
existed prior to service or was incurred in service.  
However, this appears to be at odds with his overall 
assessment.  Moreover, while finding that the veteran's 
respiratory illness in September 1986 "did contribute to an 
asthmatic exacerbation," he never explicitly stated whether 
the veteran's lung disease became more disabling during the 
veteran's period of ACDUTRA in September 1986.  Therefore, a 
clarification is necessary prior to adjudication of the 
claim.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA 
examiner who evaluated the veteran in 
January 2006.  Following a review of the 
claims folder, he should clarify his 
opinion.  Specifically, he is requested 
to address the following: 

a.)  whether it is more likely than 
not that the COPD existed prior to 
the veteran's period of ACDUTRA in 
September 1986, or;

 b.)  whether it is at least as 
likely as not that the COPD was 
initially manifested during that 
tour of duty.

c.)  if the COPD is found to have 
pre-existed ACDUTRA in September 
1986, the examiner should express 
whether it is at least as likely as 
not that such disability was 
permanently worsened beyond its 
natural progression active service.
		
Any opinions should be accompanied by a 
clear rationale consistent with the 
evidence of record.  Additionally, if the 
VA examiner who evaluated the veteran in 
January 2006 is not longer available to 
respond to this request, then another 
comparably qualified examiner may respond 
in his place, following a review of the 
claims folder.  In either event, the 
examination report should note that the 
file was reviewed.  

2.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




